 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RODNEY WAYNE JONES,                                No. 2:17-cv-2002 JAM DB P
12                       Plaintiff,
13          v.                                          ORDER
14   J. LEWIS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has filed a motion to proceed in forma pauperis, and he has submitted a

19   declaration that makes the showing required by 28 U.S.C. § 1915(a). Accordingly, the request to

20   proceed in forma pauperis will be granted.

21          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

22   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

23   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

24   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

25   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

26   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

27   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

28
                                                        1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 2   § 1915(b)(2).

 3             Accordingly, IT IS HEREBY ORDERED that:

 4             1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

 5             2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 6   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

 7   1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 8   Director of the California Department of Corrections and Rehabilitation filed concurrently

 9   herewith.

10   Dated: July 2, 2019

11

12
     /DLB7;
13   DB/Inbox/Routine/jone2002.ifp

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
